Appeal by defendant: (1) from a judgment of the County Court, Kings County, rendered January 12, 1960, convicting him, after a jury trial, of robbery in the first degree, grand larceny in the first degree, assault in the first degree, and three counts of assault in the second degree, and sentencing him to serve a term of 15 to 30 years on the robbery count and a term of 2½ to 5 years on each of the other counts, all sentences to be served concurrently; and (2) from an order of said court, dated December 2, 1960, denying his motion for a new trial on the ground of newly discovered evidence. Judgment affirmed. No opinion. Appeal from order dismissed. No appeal lies therefrom (Code Crim. Pro., § 517; People v. Palumbo, 282 App. Div. 1059). However, we have examined the merits and have concluded that we would affirm the order if the appeal were not dismissed. Nolan, P: J., Kleinfeld, Christ, Pette and Brennan;-JJ., concur.-